


Exhibit 10.5
BOB EVANS FARMS, INC.
AMENDED AND RESTATED 2010 EQUITY AND CASH INCENTIVE PLAN
FORM OF BOARD OF DIRECTORS
RESTRICTED STOCK UNIT AND DIVIDEND EQUIVALENT RIGHT AWARD
Grant Date: __________, 20__


Bob Evans Farms, Inc. (the “Company”) hereby grants the Director (“Participant”)
under the formula provision adopted by the Board of Directors, an Other
Stock-Based Award consisting of (a) restricted stock units (“RSUs”); and (b)
related dividend equivalent rights (“DERs”); subject to the terms and conditions
described in the Amended and Restated Bob Evans Farms, Inc. 2010 Equity and Cash
Incentive Plan (the “Plan”) and this Award (“Award”). Except as otherwise
defined herein, capitalized terms used in this Award have the respective
meanings set forth in the Plan.
1.    Time Based Restricted Stock Units.
(a)
Grant. The Company hereby grants you the number of RSUs specified on Appendix A,
subject to the terms and conditions of the Plan and this Award.

(b)
Restricted Stock Unit Account. The Company will maintain an account (the
“Account”) on its books in your name to reflect the number of RSUs awarded to
you. The Account is for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company’s general assets with respect to
such Account.

(c)
Restricted Period. The period prior to the vesting date with respect each RSU is
referred to as the “Restricted Period.” Subject to the provisions of the Plan
and this Award, unless vested or forfeited earlier as described in this Award,
as applicable, your RSUs will become vested and be settled pro rata, on the
first anniversary date of the Grant Date.

(d)
Disability or Death. If during the Restricted Period you have a Termination of
Service by reason of Disability or death, then any unvested RSUs will
immediately vest on your termination date.

(e)
Retirement. If you have a Termination of Service by reason of Retirement (as
defined in the Plan), then any unvested RSUs will continue to vest based on the
original vesting schedule, unless otherwise accelerated by the Company.

(f)
Involuntary Termination of Service. If during the Restricted Period you have a
Termination of Service by reason of an involuntary (as determined by the
Committee) Termination of Service not for Cause, then you shall thereupon
forfeit any RSUs that are still in a Restricted Period on your termination date.

(g) Other Termination of Service. If during the Restricted Period you have a
Termination of Service by reason of voluntary quitting, resigning or retiring
(i.e., leaving to retire but not as Retirement is defined in the Plan), or if
you have a Termination of Service for any reason, as determined by the
Committee, then you shall thereupon forfeit any RSUs that are still in a
Restricted Period on your termination date.
(h) Settlement of Vested RSUs. As promptly as practicable after the applicable
Vesting Date, whether occurring upon your Separation from Service or otherwise,
but in no event later than 75 days after the Vesting Date, the Company shall
transfer to you one share of Common Stock for each RSU becoming vested at such
time, net of any applicable tax withholding requirements. Fractional shares
shall be settled in cash at the same time as your shares of Common Stock are
delivered.




--------------------------------------------------------------------------------




(i)
Settlement Following Change in Control. Notwithstanding any provision of this
Award to the contrary, if there is a Change in Control during the Performance
Period, then Article XII of the Plan will apply to any unvested portion of the
Award.



2.
Related DERs.

(a)
Each RSU entitles the Participant to receive one DER on the date the RSU is
settled, as described herein. Each DER entitles the Participant to be credited
with all of the cash dividends that are or would be payable with respect to the
Share represented by the RSU to which the DER relates. Accumulated dividends
credited pursuant to this Award shall be payable in cash, without interest, at
such time as the RSU to which the DER relates is settled pursuant to this Award.

(b)
If dividends are paid in the form of shares of Common Stock rather than cash,
then your Account will be credited with one additional RSU, as applicable, for
each share of Common Stock that would have been received as a dividend had your
outstanding RSUs been shares of Common Stock which additional RSU shall be
payable, at such time as the RSU to which the DER relates is settled pursuant to
this Award.

(c)
In the event that a RSU is forfeited pursuant to this Award, the related DER
shall also be forfeited and the Participant shall have no right to payment of
any accumulated dividend amounts or shares.



3.
Transfer Restrictions. Until a RSU or DER becomes vested the RSU or DER may not
be sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
except by will or the laws of descent and distribution. However, as described in
Section 4(a), the Participant may designate a beneficiary to receive any Shares
to be settled after the Participant dies.



4.
Other Terms and Conditions:

(a)
Beneficiary Designation. The Participant may name a beneficiary or beneficiaries
to receive any cash or Shares to be paid or settled after the Participant’s
death by completing a Beneficiary Designation Form in the form and manner
required by the Committee and communicated in writing to the Participant. The
Beneficiary Designation Form does not need to be completed now and is not
required to be completed as a condition of receiving this Award. However, if the
Participant dies without completing a Beneficiary Designation Form or if the
designation is ineffective for any reason, the Participant’s beneficiary will be
the Participant’s surviving spouse or, if the Participant does not have a
surviving spouse, the Participant’s estate.

(b)
Governing Law. This Award will be construed in accordance with and governed by
the laws (other than laws governing conflicts of laws) of the State of Ohio
except to the extent that the Delaware General Corporation Law is mandatorily
applicable.

(c)
Other Agreements. This Award will be subject to the terms of any other written
agreements between the Participant and the Company to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award.

(d)
Award Subject to the Plan. This Award is subject to the terms and conditions
described in this Award and the Plan, which is incorporated by reference into
and made a part of this Award. The Plan as it may be amended from time to time
is incorporated into this Award by this reference. In the event of a conflict
between the terms of the Plan and the terms of this Award, the terms of the Plan
will govern. The Committee has the sole responsibility of interpreting the Plan
and this Award, and its determination of the meaning of any provision in the
Plan or this Award shall be binding on the participant. Capitalized terms that
are not defined in this Award have the same meaning as in the Plan.

(e)
No Rights as Shareholder. You have no rights as a shareholder of the Company
with respect to the RSUs or DERs until such time as the Common Stock issued in
settlement has been recorded in your name in book entry form. Until that time,
you shall not have any shareholder rights.





--------------------------------------------------------------------------------




(f)
Rejection. The Participant may reject this Award and forfeit the Award by
notifying the Company or its designee, in the manner prescribed by the Company
and communicated to the Participant, within 30 days after the Grant Date. If
this Award is rejected pursuant to this Section 4(f), the RSUs and DERs
evidenced by this Award shall be forfeited, and neither the Participant nor the
Participant’s heirs, executors, administrators and successors shall have any
rights with respect thereto.

























































--------------------------------------------------------------------------------




APPENDIX A
1.
Name of Director Participant:    NAME



2.
Grant Date: ____________ (the “Grant Date”)



3.
Vesting Date: _______________



4.
Restricted Stock Units (RSUs): ____________



5.
RSU Vesting Schedule: On the one year anniversary date of the Grant:
_______________









































































